Exhibit 10.4

December 21, 2007

Michael E. Havener
1474 Hedgewood Lane
Kennesaw, GA 30151

Dear Mike:

        This letter amends and restates your Employment Letter with Premiere
Global Services, Inc. (f/k/a PTEK Holdings, Inc.) (the “Company”) dated
September 27, 2004 and signed by you on September 30, 2004, which letter was
further amended on April 22, 2005 and signed by you on April 28, 2005, and
further amended and signed by you on September 15, 2006 (“Employment Letter”).

        1. Position. The Company hereby employs you as Chief Financial Officer
of the Company, reporting to the President of the Company.

        2. Salary. During the term of your employment, the Company will pay you
an annual base salary of two hundred fifty thousand dollars ($250,000.00),
payable in accordance with the Company’s standard payroll practices.

        3. Bonus Compensation. In addition to your base salary, you will be
entitled to earn an annual bonus and/or quarterly bonuses for each calendar year
during the term of your employment as CFO of the Company in the amounts to be
determined based upon performance criteria and targets established from time to
time by the Compensation Committee of the Board of Directors of the Company (the
“Compensation Committee”). Unless the Compensation Committee determines
otherwise prior to the end of the first quarter of a given calendar year, your
target bonus for each calendar year will be equal to fifty percent (50%) of your
annual base salary for such year, with eighty percent (80%) of the target bonus
allocated to achievement of quarterly targets (i.e. twenty percent (20%) per
quarter) and twenty percent (20%) allocated to achievement of annual targets.
You will also be entitled to any additional bonus and incentive compensation
granted to you by the Compensation Committee in its discretion. The timing of
determination and the date of payment of the bonus would be consistent with the
payment dates for the other senior officers of the Company.

        4. Vacation and Personal Time. Vacation is accrued per bi-weekly pay
period up to maximum annual amounts of 2 weeks vacation for first 3 years of
service, 3 weeks for 4-7 years of service, 4 weeks for 8-11 years of service and
5 weeks for 12 or more years of service. The Company also currently provides 8
paid holidays, and you can accrue up to 5 sick days and 5 personal days per
year.

        5. Employee Benefits. In addition to any Company benefit plans that you
are currently participating in, you will be eligible to participate in the
Company’s benefit plans generally available to other senior corporate officers
of the Company.

        6. At-Will Employment. Neither this letter nor any other writing or
policy of the Company, nor any representation by any individual who works for
the Company, may be interpreted to create a contract of any kind. Your
employment will be “at-will,” meaning that either you or the Company may
terminate the relationship at any time, for any lawful reason, or no reason.
Your employment will be subject to all of the Company’s regular policies and
procedures, as they may be altered from time-to-time


 

   

--------------------------------------------------------------------------------

in the Company’s discretion. Similarly, the Company reserves the right to modify
prospectively any of the initial elements reflected in this offer letter.

        The foregoing notwithstanding, if the Company terminates your employment
without “Cause” (as such term is defined below) either before or after a “Change
in Control” of the Company (as such term is defined below), you will be entitled
to receive severance pay equal to one hundred percent (100%) of your annual base
salary in effect at the date of termination. As a condition to the payment of
these severance amounts, you must sign a release and waiver of claims (the
“Release”). The Release must be signed and returned to the Company within the
period of time designated by the Company (not less than seven (7) and not more
than sixty (60) days following your receipt of such Release), and any revocation
period required by law or applicable regulation with respect to the release and
waiver of claims contained in the Release must expire without you revoking or
causing it to be revoked. Subject to the paragraph below regarding Section 409A
of the Code, the severance amount will be payable in cash in a lump sum within
seventy-five (75) days following the date of termination (the actual date during
such period to be determined by the Company in its sole discretion).

        For purposes of this offer letter, “Cause” shall consist of any of the
following: (i) the commission by you of a willful act (including, without
limitation, a dishonest or fraudulent act) or a grossly negligent act, or the
willful or grossly negligent omission to act by you, which is intended to cause,
causes or is reasonably likely to cause material harm to the Company or any of
its affiliates (including harm to the business reputation of the Company or any
of its affiliates); (ii) the indictment of you for the commission or
perpetration of any felony or any crime involving dishonesty, moral turpitude or
fraud; (iii) the breach by you of any material term or covenant contained in
this offer letter, and such breach is not cured, if it is susceptible to cure,
within thirty (30) days following receipt of notice from the Company setting
forth the allegations of Cause; or (iv) your failure to devote substantially all
of your business time to the Company’s business and affairs as provide in this
offer letter.

        For purposes of this offer letter, “Change in Control” of the Company
shall mean the occurrence of any of the following events:

        (a) An acquisition (other than directly from the Company) of any voting
securities of the Company (“Voting Securities”) by any “Person” (as the term
person is used for purposes of Section 13(d) or 14(d) of the Securities Exchange
Act of 1934 (the “1934 Act”)) immediately after which such Person has
“Beneficial Ownership”(within the meaning of Rule 13d-3 promulgated under the
1934 Act) of fifty percent (50%) or more of the combined voting power of the
Company’s then outstanding Voting Securities; provided, however, that in
determining whether a Change in Control has occurred, Voting Securities that are
acquired in an acquisition by (i) an employee benefit plan (or a trust forming a
part thereof) maintained by (A) the Company or (B) any corporation or other
person of which a majority of its voting power or its equity securities or
equity interests are owned directly or indirectly by the Company (a
“Subsidiary”), or (ii) the Company or any Subsidiary, or (iii) any Person in
connection with a “Non-Control Transaction” (as hereinafter defined), shall not
constitute an acquisition for purposes for this clause (a); or

        (b) The individuals who, as of the date of this Agreement, are members
of the Board of Directors of the Company (the “Incumbent Board”) cease for any
reason to constitute at least sixty percent (60%) of the Board of Directors of
the Company; provided, however, that if the election, or nomination for election
by the Company’s shareholders, of any new director was approved by a vote of at
least eighty (80%) of the Incumbent Board, such new director shall for purposes
of this Agreement, be considered as a member of the Incumbent Board; provided,
further, however, that no individual shall be considered a member of the
Incumbent Board if such individual initially assumed office as a result of
either an actual or threatened “Election Contest” (as described in Rule 14a-11
promulgated under the 1934 Act) or other


 

  2 

--------------------------------------------------------------------------------

actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board of Directors of the Company (a “Proxy Contest”),
including by reason of any agreement intended to avoid or settle any Election
Contest or Proxy Contest; or

        (c) Approval by the shareholders of the Company of:

          (i) A merger, consolidation or reorganization involving the Company,
unless:


          (A) the shareholders of the Company, immediately before such merger,
consolidation or reorganization, own, directly or indirectly, immediately
following such a merger, consolidation or reorganization, at least fifty one
percent (51%) of the combined voting power of the outstanding voting securities
of the corporation resulting from such merger, consolidation or reorganization
(the “Surviving Corporation”) in substantially the same proportion as their
ownership of the Voting Securities immediately before such merger, consolidation
or reorganization, and


          


          (B) the individuals who were members of the Incumbent Board
immediately prior to the execution of the agreement providing for such merger,
consolidation or reorganization constitute at least two-thirds (2/3) of the
members of the board of directors of the Surviving Corporation. (A transaction
in which both of clauses (A) and (B) above shall be applicable is hereinafter
referred to as a “Non-Control Transaction.”)


          (ii) A complete liquidation or dissolution of the Company; or


          


          (iii) An agreement for the sale or other disposition of all or
substantially all of the assets of the Company to any Person (other than a
transfer to a Subsidiary).


        7. Code Section 409A. Notwithstanding anything in your Employment Letter
to the contrary, if any amount or benefit that would constitute “deferred
compensation” for purposes of Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”), would otherwise be payable or distributable under this
Employment Letter by reason of your separation from service, then if and to the
extent necessary to comply with Section 409A of the Code, the payment or
distribution of such amount or benefit will be delayed until the first day
following the six month anniversary of your termination of service. On such
date, the Company will pay or distribute to you an amount equal to that which
you would normally have received during such six month period. Thereafter,
payments and benefits will be paid or distributed as provided in Section 7 of
your Employment Letter, as amended.

        8. Supercedence. This letter supercedes your Confirmation Memo dated as
of November 16, 2002, as modified, by and between you and American
Teleconferencing Services, Ltd. d/b/a Premiere Conferencing, an affiliate of the
Company, and all amendments thereto.


 

  3 

--------------------------------------------------------------------------------

        9. Offer Acceptance. Please sign this letter in the appropriate section
below. Any additions or modifications of these terms would have to be in writing
and signed by you and the Company.

 

Sincerely,

      /s/ Theodore P. Schrafft

--------------------------------------------------------------------------------

Theodore P. Schrafft
President       Acknowledged and Agreed to By:       Signature: /s/ Michael E.
Havener

--------------------------------------------------------------------------------

Michael E. Havener   Date: December 21, 2007

 

  4 

--------------------------------------------------------------------------------